Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-7, 11, 13, 14, 16, 18-22, 24, 26 are pending and have been rejected. Claims 10, 12, 15, 17, 23, 25 and 27-30 were previously canceled.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/17/2020 and 08/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 11, 13, 16-20, 22, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Patil et al. (U.S. Publication 2020/0314615), hereinafter ‘Patil’.

	As to claim 1, Patil discloses a method implemented at a network node, comprising:  	determining identification information of a service instance according to a profile of the service instance registered at the network node (Patil, see [0052], register operation invoked by network function, wherein the calling network function sends the description to NRF. When NRF receives the registration request, NRF stores the description of the calling network function at a local storage (e.g., a persistent storage). The description (“NF profile” or “profile”) includes information needed by a consumer network function (i.e., a network function that is serviced by the particular network function. See [0056], in response to receipt of a search request from network function, NRF returns a list of Universal Resource Identifiers (URIs) (i.e., identification information) that correspond to network functions and/or NF services whose NF profiles match the query criteria);  	resolving address information of the service instance based at least in part on the identification information (Patil, see [0056], in response to receipt of a search request from network function, NRF returns a list of Universal Resource Identifiers (URIs) that correspond to network functions and/or NF services whose NF profiles match the query criteria); and  	storing the address information in the profile of the service instance (Patil, see [0052], when NRF receives the registration request, NRF stores the description of the calling network function at a local storage (e.g., a persistent storage). The description (“NF profile” or “profile”) includes information needed by a consumer network function 

 	As to claim 2, Patil discloses everything disclosed in claim 1, wherein the identification information comprises at least one of the following: a full qualified domain name; a uniform resource identifier; and a uniform resource locator (Patil, see [0056] & [0085], Universal Resource Identifiers (URI)).

 	As to claim 4, Patil discloses everything disclosed in claim 1, wherein the determination of the identification information of the service instance according to the profile of the service instance comprises at least one of the follows: retrieving the identification information of the service instance from the profile of the service instance (Patil, see [0085], each NF profile that matches the query terms, the NRF obtains an URI associated with the network function corresponding to the matching NF profile); and constructing the identification information of the service instance based at least in part on the profile of the service instance.

 	As to claim 5, Patil discloses everything disclosed in claim 1, wherein the determination of the identification information of the service instance is triggered by at least one of the following requests: a registration request of the service instance from a 

 	As to claim 6, Patil discloses everything disclosed in claim 1, further comprising: checking reachability of the service instance based at least in part on the address information of the service instance (Patil, see [0056], response to receipt of a search request from network function, NRF returns a list of Universal Resource Identifiers (URIs) that correspond to network functions and/or NF services whose NF profiles match the query criteria).

 	As to claim 7, Patil discloses everything disclosed in claim 1, further comprising: updating the address information of the service instance by periodical resolution of the address information of the service instance (Patil, see [0053], update operation, when invoked by a network function at NRF, causes NRF to update the registered information associated with the network function).

 	As to claim 8, Patil discloses everything disclosed in claim 1, further comprising: adjusting a priority of the service instance based at least in part on the address 

 	As to claim 9, Patil discloses everything disclosed in claim 1, further comprising: receiving a discovery request of a service from a service consumer, wherein the service instance is able to provide the service (Patil, see [0085], when an NRF receives the discovery request from the consumer network function, the NRF performs a search, in a database or other storage device, for a list of NF profiles that match the query terms); generating a discovery result based at least in part on the discovery request, wherein the discovery result comprises at least the address information of the service instance (Patil, see [0085], each NF profile that matches the query terms, the NRF obtains an URI associated with the network function corresponding to the matching NF profile, wherein the NRF aggregates the URIs into a URI list, and sends the URI list as part of search result to the consumer network function).

 	As to claim 11, Patil discloses everything disclosed in claim 9, wherein the discovery result further comprises address information of one or more other service instances which are registered at the network node and able to provide the service, (Patil, see [0061], network function sends a discovery or search request to NRF for a list of network functions and services that match its search criteria, NRF return a URI list, wherein each item designated by the corresponding URI in the URI List would satisfy the search criteria provided by the network function requesting the search), and 

 	As to claim 13, Patil discloses everything disclosed in claim 11, further comprising: sorting the service instance and the one or more other service instances in the discovery result according to the respective priorities thereof (Patil, see [0063], NF type includes a string that identifies the type of network function which sent the NF profile to NRF and the type of network function that NF profile. See [0067], Priority includes a value that indicates the priority of network function over other network functions of the same type).

 	As to claim 14, Patil discloses everything disclosed in claim 11, further comprising: removing at least one service instance from the discovery result based at least in part on a predefined configuration (Patil, see [0055], network function, cause NRF to remove the NF profile from the storage at NRF and to stop notifying the network function); transmitting the discovery to the service consumer (Patil, see [0085], the NRF aggregates the URIs into a URI list, and sends the URI list as part of search result to the consumer network function).
 	As to claim 16, Patil discloses an apparatus implemented in a network node, comprising:  	one or more processors (Patil, see fig. 4, processor); and  	one or more memories comprising computer program codes, the one or more 

 	As to claim 18, Patil discloses a method implemented at a service consumer, comprising:  	transmitting a discovery request of a service to a network node (Patil, see [0061], network function sends a discovery or search request to NRF for a list of network functions and services that match its search criteria, NRF returns a URI list); and  	receiving a discovery result based at least in part on the discovery request from the network node, wherein the discovery result comprises at least address information of a service instance which is registered at the network node and able to provide the service (Patil, see [0085], The NRF aggregates the URIs into a URI list, and sends the URI list as part of search result to the consumer network function, wherein the NRF sends a result in response to the discovery request),  	wherein the address information of the service instance is resolved by the network node based at least in part on identification information of the service instance (Patil, see [0056], in response to receipt of a search request from network function, NRF returns a list of Universal Resource Identifiers (URIs) that correspond to network functions and/or NF services whose NF profiles match the query criteria).

 	As to claim 19, Patil discloses everything disclosed in claim 18, wherein the discovery result further comprises the identification information of the service instance 

 	As to claim 20, Patil discloses everything disclosed in claim 19, wherein the identification information comprises at least one of the following: a full qualified domain name; a uniform resource identifier; and a uniform resource locator (Patil, see [0056] & [0085], Universal Resource Identifiers (URI)).

 	As to claim 22, Patil discloses everything disclosed in claim 18, wherein the discovery result further comprises address information of one or more other service instances which are registered at the network node and able to provide the service (Patil, see [0061], network function sends a discovery or search request to NRF for a list of network functions and services that match its search criteria, NRF return a URI list, wherein each item designated by the corresponding URI in the URI List would satisfy the search criteria provided by the network function requesting the search), and identification information of the one or more other services instances (Patil, see [0085], the NRF obtains an URI associated with the network function).

 	As to claim 24, Patil discloses everything disclosed in claim 22, wherein the service instance and the one or more other service instances in the discovery result are sorted according to the respective priorities thereof (Patil, see [0063], NF type includes a string that identifies the type of network function which sent the NF profile to NRF and the type of network function that NF profile. See [0067], Priority includes a value that indicates the priority of network function over other network functions of the same type), and wherein the respective priorities are based at least in part on the corresponding address information of the service instance and the one or more other service instances (Patil, see [0063], NF type includes a string that identifies the type of network function which sent the NF profile to NRF and the type of network function that NF profile. See [0067], Priority includes a value that indicates the priority of network function over other network functions of the same type).

 	As to claim 26, Patil discloses an apparatus implemented in a service consumer, comprising:  	one or more processors (Patil, see fig. 4, processor); and  	one or more memories comprising computer program codes, the one or more memories and the computer program codes configured to, with the one or more processors (Patil, see fig. 4, memory and processor), cause the apparatus at least to:  	transmit a discovery request of a service to a network node  (Patil, see [0061], network function sends a discovery or search request to NRF for a list of network functions and services that match its search criteria, NRF returns a URI list); and .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (U.S. Publication 2020/0314615), hereinafter ‘Patil’ in view of Landais (U.S. Publication 2021/0321245), hereinafter ‘Landais’.
 	As to claim 3, Patil discloses everything disclosed in claim 1, but is silent to wherein the address information comprises one or more physical addresses. 	However, Landais discloses wherein the address information comprises one or more physical addresses (Landais, see [0044], address information comprises one or more IP addresses). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Patil in view of Landais in order to further modify the method of updated network function and a consumer network function from the teachings of Patil with the method of accessing information from the teachings of Landais.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would receiving in a message from said access and mobility management function (Landais – 0045).


 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would receiving in a message from said access and mobility management function (Landais – 0045).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2021/0195506, which describes service registration and discovery in a communications network.
U.S. Publication 2022/0060548, which describes proxy development. 	U.S. Publication 2021/0282078, which describes transparent network function discovery and addressing. 	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443